EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-8 of our report dated February 27, 2007, relating to the financial statements as of and for the year ended December 31, 2006, andmanagement’s assessment of the effectiveness of internal control over financial reporting and the effectiveness of internal control over financial reporting as of December 31, 2006, which appears in AllianceBernstein Holding L.P.’s Annual Report on Form 10-K for the year ended December31, 2006. /s/ PricewaterhouseCoopers LLP New York, New York April 18, 2007
